

EXHIBIT 10.25




DESCRIPTION OF TERMS OF 2015 ANNUAL LTIP AWARDS




The description of the performance criteria and other terms of the 2015 annual
LTIP units awards for the executive officers of Washington Prime Group Inc. (the
“Company”) is incorporated herein by reference to the Company’s Form 8-K filed
on April 2, 2015. In addition to the dollar amount of 2015 annual LTIP unit
awards (as a multiple of 2015 annual base salary) at maximum for each of the
Company’s named executive officers, its principal executive officer and its
principal financial officer, which also are described in and incorporated herein
by reference to the Form 8-K, the dollar amount of 2015 annual LTIP unit awards
at maximum for the Company’s two other executive officers is as follows:
Executive Vice President – Legal and Compliance – $375,000 (100% of 2015 annual
base salary), and Chief Accounting Officer and Senior Vice President – Finance –
$213,750 (75% of 2015 annual base salary). The maximum number of 2015 annual
LTIP units that can be earned by each individual will be determined by dividing
such dollar amount by the average trading price of the Company’s common shares
during the last 15 trading days of 2015. The number of earned units will depend
on the achievement of the performance criteria described in the Form 8-K.



